UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DIANNE D. DECKER, Executor of the       
Estate of Ronald L. Decker,
                 Plaintiff-Appellant,
                 v.
                                                 No. 02-2151
UNUM PROVIDENT CORPORATION;
PROVIDENT LIFE & ACCIDENT
INSURANCE COMPANY,
              Defendants-Appellees.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CA-01-106)

                      Argued: October 30, 2003

                      Decided: January 28, 2004

    Before WIDENER, MOTZ and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Bertram Ervin Brown, II, HANDLER & BROWN,
P.L.L.C., Winston-Salem, North Carolina, for Appellant. Jack
Michael Strauch, WOMBLE, CARLYLE, SANDRIDGE & RICE,
P.L.L.C., Winston-Salem, North Carolina, for Appellees. ON
BRIEF: William F. Womble, Jr., Mark Davis, WOMBLE, CAR-
2                  DECKER v. UNUM PROVIDENT CORP.
LYLE, SANDRIDGE & RICE, P.L.L.C., Winston-Salem, North Car-
olina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

  Plaintiff-appellant Dianne D. Decker, as executor of the estate of
Ronald L. Decker,1 appeals the July 19, 2002 judgment of the district
court, entered after a jury trial, in favor of defendants-appellees
UNUM Provident Corporation and Provident Life & Accident Insur-
ance Company ("Provident"). For the reasons that follow, we affirm.

                                     I.

   Ronald Decker was president of Edman Electric Company
("Edman") and Edman Security & Alarm Company, Inc. ("Edman
Alarm"). In the mid-1990s, Mr. Decker’s companies began to col-
lapse financially, leading Edman to file for protection under the bank-
ruptcy laws in July of 1997.

   In an effort to expand Edman Alarm’s business opportunities, Mr.
Decker applied to the North Carolina Alarm Systems Licensing Board
(the "Board") for a license to install alarm systems. On October 31,
1996, and again on November 14, Mr. Decker listed himself as the
qualifying agent in application materials sent to the Board. Under
North Carolina law, a qualifying agent is an individual that actively
works in a managerial capacity for the company that will conduct
    1
   After judgment was entered in the district court, but prior to filing the
notice of appeal, Ronald Decker died. Dianne Decker, executor of dece-
dent’s estate, filed a motion to be substituted as plaintiff-appellant. We
now grant that motion.
                   DECKER v. UNUM PROVIDENT CORP.                         3
business under the license. See N.C. Gen. Stat. § 74D-2(c)(2). Mr.
Decker also stated that he was exercising "direct control and supervi-
sion of the employees registered under" Edman Alarm’s license.

  On January 6, 1997, Board investigator Janice B. Moser informed
Mr. Decker that he was being investigated for engaging in the alarm
systems business without a license. Mr. Decker appeared before the
Board on January 17 and reiterated that he intended to serve as the
qualifying agent for Edman Alarm. His application was denied on
January 21, 1997.

   As Mr. Decker’s businesses failed, he apparently suffered worsen-
ing medical problems. At some point during 1996, Mr. Decker
applied for and was awarded Social Security disability benefits. The
Social Security Administration ("SSA") benefit letter stated that it
considered Mr. Decker disabled as of October 26, 1996, but did not
state the medical basis for that determination.

   Mr. Decker had purchased a disability insurance policy from Provi-
dent in 1988. The same day that the Board informed him that he was
under investigation, Mr. Decker contacted Provident and informed it
that he believed he was disabled. He also contacted his primary physi-
cian to request a referral to a psychiatrist. Mr. Decker began seeing
a psychiatrist, Dr. Stephen Kirley, on January 13, 1997.

   On January 23, 1997 — two days after the Board denied his license
application — he told Provident that he was totally disabled and sub-
mitted a claim for benefits.2 Mr. Decker claimed to be disabled due
to Crohn’s disease, from which he had suffered for over 30 years, and
post-traumatic stress disorder ("PTSD") stemming from a shooting
incident on December 22, 1996.3 He stated that his period of disability
began October 21, 1996.
  2
     Under Mr. Decker’s policy, "total disability" meant that, due to injury
or sickness, Mr. Decker was "not able to perform the substantial and
material duties of [his] occupation" and was "receiving care by a Physi-
cian which [was] appropriate for the condition causing the disability."
   3
     According to Mr. Decker, burglars shot him while he was guarding
Edman’s office at night. This overnight vigil was inspired by an alleged
theft that had occurred several nights before. Mr. Decker’s physical inju-
ries were minor, but on January 2, 1997, his primary physician recom-
mended that Mr. Decker see a psychiatrist.
4                 DECKER v. UNUM PROVIDENT CORP.
   Dr. Kirley provided documentation to Appellee confirming his
diagnosis and medical opinion that Mr. Decker was unable to work.
Provident’s independent medical examiners confirmed the diagnosis
of PTSD, and in April 1997, Provident began paying disability bene-
fits of $12,000 per month under a reservation of rights. Provident
informed Mr. Decker that it considered his period of disability to have
begun on January 13, 1997, basing the determination of total disabil-
ity solely on Mr. Decker’s PTSD.

  In March of 2000, Provident’s medical staff determined that Mr.
Decker’s symptoms did not prevent him from performing his usual
duties and benefits were terminated.

   Mr. Decker sued Appellees for breach of his disability insurance
contract after Provident terminated his benefits. Provident counter-
claimed for fraud. The jury returned a verdict for Provident on both
claims4 and awarded $36,000 compensatory damages and $3,600
punitive damages. On appeal, Appellant argues that the district court
erred (1) in excluding evidence of the Social Security Administra-
tion’s determination that Mr. Decker was disabled; (2) in denying
plaintiff’s motion for a directed verdict on defendants’ counterclaim
of fraud; and (3) in denying plaintiff’s motion for judgment as a mat-
ter of law, or, in the alternative, for a new trial.

                                    II.

   Appellant first argues that the district court erred in excluding the
SSA’s determination that Mr. Decker was disabled as of October 26,
1996. "Decisions regarding the admission or exclusion of evidence
are committed to the sound discretion of the district court and will not
be reversed absent an abuse of that discretion." United States v. Lan-
caster, 96 F.3d 734, 744 (4th Cir. 1996). We conclude that the district
    4
    Mr. Decker filed other claims, but only his claim against Provident for
breach of contract was submitted to the jury. Mr. Decker’s other claims
against Provident, and all of his claims against UNUM Provident Corpo-
ration, were dismissed. Provident also filed a counterclaim for negligent
misrepresentation, but the district court directed a verdict on this claim
in Mr. Decker’s favor at the close of evidence. None of the district
court’s rulings regarding these other claims are before this Court.
                  DECKER v. UNUM PROVIDENT CORP.                      5
court did not err in this regard because the award was based on a dif-
ferent factual record and in a different legal context than those that
were before the jury.

   The SSA determined that Mr. Decker was disabled as of October
26, 1996, almost two months prior to the shooting incident that cre-
ated Mr. Decker’s PTSD. At trial, Mr. Decker did not make an offer
of proof showing the basis of the SSA’s determination. However, it
appears unlikely that the SSA’s determination could have been based
on PTSD since the accident on which that claim was predicated had
not occurred. Further, the district court appropriately concluded that
admitting the SSA determination could have been more confusing
than probative for the jury in its consideration of the underlying
breach of contract claim. Accordingly, we find that the district court
did not abuse its discretion by excluding evidence of the SSA award.

                                  III.

   Appellant next argues that the district court erred in denying plain-
tiff’s motion for a directed verdict on Provident’s counterclaim of
fraud. To establish a claim of fraud in North Carolina, a party must
prove that there was "(1) [a] false representation or concealment of
material fact, (2) reasonably calculated to deceive, (3) made with
intent to deceive, (4) which does in fact deceive, and (5) [which]
result[s] in damage to the injured party." Harrold v. Dowd, 561
S.E.2d 914, 918 (N.C. Ct. App. 2002) (citing Ragsdale v. Kennedy,
209 S.E.2d 494, 500 (N.C. 1974)). Appellant claims that Provident
failed to prove that Mr. Decker falsely represented or concealed a
material fact.

   We review the denial of a directed verdict de novo. Randall v.
Prince George’s County, 302 F.3d 188 (4th Cir. 2002). "The standard
of review regarding a directed verdict is whether the evidence is such,
without weighing the credibility of the witnesses, that there is only
one conclusion that reasonable jurors could have reached." Keller v.
Prince George’s County, 827 F.2d 952, 955 (4th Cir. 1987). "[A]n
issue can only be submitted to a jury when it is supported by substan-
tial evidence that shows a probability and not mere possibility of
proof." E. Auto Distribs., Inc. v. Peugeot Motors, 795 F.2d 329, 335
(4th Cir. 1986).
6                 DECKER v. UNUM PROVIDENT CORP.
   Appellant falls far short of demonstrating that reasonable jurors
could only find in Mr. Decker’s favor. Provident introduced evidence
tending to show that, throughout the last quarter of 1996 and into
1997, Mr. Decker was fulfilling the functions of his positions at
Edman and Edman Alarm to the same extent as he had been prior to
October 21, 1996 — his claimed date of total disability. Most notably,
the evidence showed that at the same time Mr. Decker was making
sworn representations to Provident regarding his inability to work, he
was attempting to obtain his alarm license and representing that he
was, and would be, undertaking the same types of managerial and
oversight responsibilities he professed to Provident his inability to
perform. Provident also elicited expert testimony — both from its
own experts and from Mr. Decker’s — suggesting that Mr. Decker
did not in fact suffer from PTSD, but rather had presented exagger-
ated or false symptoms to his treating psychiatrist. From this a reason-
able jury could conclude that Mr. Decker falsely stated that his period
of disability began on October 21, 1996 and/or that he was unable to
perform "the substantial and material duties of [his] occupation."

   Consequently, we find that there was ample evidence to warrant
the submission of Provident’s fraud counterclaim to the jury. The dis-
trict court therefore appropriately denied this portion of plaintiff’s
motion for a directed verdict.

                                  IV.

   Finally, Appellant claims that the district court erred in denying
Mr. Decker’s motion for judgment as a matter of law, or, in the alter-
native, for a new trial. We review the former de novo, and the latter
for abuse of discretion. Dennis v. Columbia Colleton Med. Ctr., Inc.,
290 F.3d 638, 645, 650 (4th Cir. 2002).

                                  A.

   Mr. Decker moved for judgment as a matter of law as to both ques-
tions submitted to the jury: (1) whether Provident breached the terms
of Mr. Decker’s disability insurance policy, and (2) whether Mr.
Decker committed fraud. However, Mr. Decker failed to move for a
directed verdict as to his breach of contract claim at the close of evi-
dence. Consequently, he waived his right to move for judgment as a
                  DECKER v. UNUM PROVIDENT CORP.                       7
matter of law on this issue following the jury’s verdict. Bristol Steel
& Iron Works, Inc. v. Bethlehem Steel Corp., 41 F.3d 182, 186-87
(4th Cir. 1994). The district court correctly denied the motion on this
basis.

   The district court was also correct to deny the motion on Provi-
dent’s fraud counterclaim. As with a motion for directed verdict, we
must consider "whether the evidence is such, without weighing the
credibility of the witnesses, that there is only one conclusion that rea-
sonable jurors could have reached." Keller v. Prince George’s
County, 827 F.2d 952, 955 (4th Cir. 1987). We affirm the district
court’s denial of judgment as a matter of law on this issue for substan-
tially the same reasons that we affirm the district court’s denial of
plaintiff’s motion for a directed verdict.

                                   B.

   When ruling on a motion for a new trial, the district court is not
constrained to view the evidence in the light most favorable to the
non-moving party, and the court may evaluate the credibility of the
witnesses. United States v. Arrington, 757 F.2d 1484, 1485 (4th Cir.
1985). "The court should grant a new trial only if 1) the verdict is
against the clear weight of the evidence, 2) is based on evidence
which is false, or 3) will result in a miscarriage of justice, even
though there may be substantial evidence which would prevent the
direction of a verdict." Dennis, 290 F.3d at 650.

   Having reviewed the record on appeal and Appellant’s arguments,
we do not believe the district court abused its discretion in denying
Mr. Decker a new trial. Mr. Decker’s statements to Dr. Kirley and the
Board were inconsistent and self-serving. The district court was
within its discretion to weigh the evidence in light of Mr. Decker’s
lack of credibility, as, apparently, did the jury.

                                   V.

  Accordingly, we affirm the judgment of the district court.

                                                            AFFIRMED